—Appeal by defendant from a judgment of the County Court, Westchester County (Giardino, J.), rendered May 19, 1997, convicting him of rape in the first degree and sexual abuse in the first degree (four counts), upon a jury verdict, and imposing sentence.
*397Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The appellant’s remaining contentions are either without merit or do not require reversal. Rosenblatt, J. P., Copertino, McGinity and Luciano, JJ., concur.